                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

LEIF HINTERBERGER, et al.                         )
                                                  )
                            Plaintiffs,           )
                                                  )
                       v.                         )     No. 1:16-cv-01341-SEB-MJD
                                                  )
CITY OF INDIANAPOLIS, et al.                      )
                                                  )
                            Defendants.           )

 ORDER ON PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT AGAINST
        DEFENDANT MANSUR REAL ESTATE SERVICES, INC.

       Currently before the Court is Plaintiffs’ Motion for Default Judgment, filed

pursuant to Rule 55(b) of the Federal Rules of Civil Procedure, requesting an award of

damages and attorneys’ fees based on the Entry of Default entered on September 13,

2016 (Dkt. 46) against Defendant Mansur Real Estate Service, Inc. (“Mansur”). The

amounts requested include a “specific damage award” of “at least $7,867,699,” which, if

doubled under the Indiana Trade Secrets Act, would be $15,735,398.00, or, in the

alternative, Plaintiffs seek up to $23,603,097.00 in compensatory damages (representing

losses of $7,867,699.00 multiplied by three projects). An award of post judgment

interest of 8% is also sought. Plaintiffs seek an award of attorney’s fees of “at least

$28,746.59.”

       This lawsuit grew out of a failed real estate development which, according to the

allegations in the complaint, primarily faulted actions taken by the City of Indianapolis.

The role of Defendant Mansur was, at least compared to the claims against the City,

                                              1
minor at best. In our Summary Judgment Order, which was entered on March 30, 2019

(Dkt 165) and resolved all of Plaintiffs’ claims in the City’s favor, we summarized

Plaintiffs’ claims against Mansur as follows:

                 Plambeck [Director of the Indianapolis Department
                 of Metropolitan Development] recommended that
                 [Plaintiff] Hinterberger work with Cagann, a partner
                 with Mansur Real Estate Services (“Mansur”), who
                 was familiar with development projects that entailed
                 a public financing component. In 2000, the City’s
                 Metropolitan Development Commission had
                 contracted with Mansur to oversee another
                 development project in Indianapolis, which was
                 substantially completed by 2004. This was the only
                 contract Mansur ever entered into with the City.

                 In late 2005, Hinterberger sought out Cagann to ask
                 whether Mansur was interested in partnering with
                 him on The Uptown. At Hinterberger’s request,
                 Cagann signed a nondisclosure agreement on behalf
                 of Mansur (“the NDA”). The City was not a signatory
                 to that agreement. The parties to the NDA were only
                 Mansur and one of Hinterberger’s companies.

                 At some point in 2005, Hinterberger began sharing
                 economic modeling information with Cagann and
                 Plambeck related to the 49th Street and College
                 Avenue corridor. By 2007, he had completed his
                 economic modeling, acquired the other half-block of
                 real estate at 49th and College (four additional lots,
                 now nine in total), and rezoned the land to build an
                 expanded project. But by 2008, the real estate market
                 was in serious decline and nearly every developer
                 was feeling those negative effects.

                 By July 2010, Hinterberger was experiencing
                 financial difficulty. He had defaulted on loans and
                 lenders were looking to short-sell his properties.

Dkt. 165 at 3.

                                             2
       The Complaint contained the following claims, again, as summarized in our

summary judgment order: “Count I, a Section 1983 ‘Monell claim’; Count II, state-law

promissory estoppel; Count III, state-law equitable estoppel (Count III has been

withdrawn. Dkt. 131, at 8 n.1); Count IV, a Section 1983 Equal Protection Clause claim;

Count V, a Section 1983 substantive due process claim; Count VI, a Section 1983

procedural due process claim; Count VII, state-law breach of contract; Count VIII, state-

law misappropriation of trade secrets; and Count IX, state-law unjust enrichment.” Dkt.

165 at 4.

       Only three of these claims reference Mansur: Count VII (breach of nondisclosure

agreement), Count VIII (trade secret violations), and Count IX (unjust enrichment).

However, only in Count VII are there specific factual allegations detailing Mansur’s

wrongful actions in gaining access to Plaintiff’s confidential information based on false

promises and representations and then disclosing that information. In the remaining

counts, liability is asserted simply against “all defendants.” We dismissed Count IX in

our summary judgment order as preempted by the UTSA in Count VIII. 1

       It is difficult to imagine any theory of liability against Mansur, given its secondary

role in Plaintiff’s overall theory of liability, that would subject it to the multiple millions

of dollars of damages which Plaintiffs seek to have the Court award in the Default


1
 The unjust enrichment claim is preempted by the IUTSA. IND. CODE § 24-2-3-1(c) (preemption
provision); Tecnomatic, S.P.A. v. Remy, Inc., 954 F. Supp. 2d 860, 868–69 (S.D. Ind. 2013)
(Barker, J.) (unjust enrichment claim preempted by IUTSA); HDNet LLC v. N. Am. Boxing
Council, 972 N.E.2d 920, 924–25 (Ind. Ct. App. 2012) (“all free-standing alternative causes of
action for theft or misuse of confidential, proprietary, or otherwise secret information”
preempted).
                                               3
Judgment. Plaintiffs’ damages assessment appears grossly excessive. Similarly, the

amount of attorney’s fees generated in litigating the claims as to Mansur alone appears to

be excessive. The affidavits submitted by Plaintiffs purporting to substantiate these

amounts have not taken into account the lesser nature and extent of Mansur’s allegedly

wrongful conduct vis-à-vis the City, for example, who successfully avoided liability on

all of Plaintiffs’ claims by virtue of the summary judgment order. This request, we fear,

may represent Plaintiffs’ last-ditch effort to secure a recovery, even if it is only on paper,

in order to mitigate their losses by taking advantage of the sole remaining defendant in

the case.

       We cannot simply adopt a plaintiff’s word as to damages when they are not

liquidated, or otherwise easily ascertainable, even in the context of a default judgment,

especially if the amount appears in light of the litigation to be unreasonable or excessive.

The court is obligated to conduct an inquiry in order to determine the amount of damages

with reasonable certainty. “A judgment by default may not be entered without a hearing

on damages unless … the amount claimed is liquidated or capable of ascertainment from

definite figures contained in the documentary evidence or in detailed affidavits.” Dundee

Cement Co. v. Howard Pipe & Concrete Prods., 722 F.2d 1319, 1323 (7th Cir. 1983).

“[W]hen a default judgment is warranted based on a party’s failure to defend, the

allegations in the complaint with respect to the amount of the damages are not deemed

true. The district court must instead conduct an inquiry in order to ascertain the amount

of damages with reasonable certainty.” e360 Insight v. The Spamhaus Project, 500 F.3d

594, 602 (7th Cir. 2007) (quoting In re Catt, 368 F.3d 789, 793 (7th Cir. 2004)).

                                              4
       Thus, a hearing is required here and will be scheduled to allow Plaintiffs to

substantiate their claim for damages and attorneys’ fees as to Mansur’s liability only. We

have no information as to whether Mansur still exists as a business entity or whether it is

judgment proof or if there is another reason to explain its default in this case. We leave

those matters to Plaintiffs to ascertain as best they can. If Plaintiffs do not wish to pursue

this matter further at a hearing, they should notify the court’s courtroom deputy clerk

accordingly to avoid the necessity of scheduling a time.

       IT IS SO ORDERED.



                9/30/2019
       Dated: _____________                       _______________________________
                                                  SARAH EVANS BARKER, JUDGE
                                                  United States District Court
Distribution:                                     Southern District of Indiana

Kevin B. Duff
RACHLIS DUFF ADLER PEEL & KAPLAN, LLC
kduff@rdaplaw.net

Daniel LaPointe Kent
LAPOINTE LAW FIRM P.C.
dkent@lapointelawfirm.com

James A. Knauer
KROGER GARDIS & REGAS, LLP
jak@kgrlaw.com

Mary Jane Lapointe
LAPOINTE LAW FIRM PC
maryj@lapointelawfirm.com

Nicole Mirjanich
RACHLIS DUFFADLER PEEL & KAPLAN, LLC
nm@rdaplaw.net

                                              5
Christopher H. Park
BINGHAM GREENEBAUM DOLL LLP (Indianapolis)
cpark@bgdlegal.com

Drew G A Peel
RACHLIS DUFF ADLER PEEL & KAPLAN LLC
dpeel@rdaplaw.net

Michael Rachlis
RACHLIS DUFF ADLER PEEL & KAPLAN LLC
mrachlis@rdaplaw.net

Adam Scott Willfond
OFFICE OF CORPORATION COUNSEL
adam.willfond@indy.gov




                                6
